The Vice-Chancellor :
The defendant, Francis W. Speck, must apply to the chancellor to dismiss the appeal, so far as it is taken from that part of the decree which directs a sale of the premises No. 38 McDougall street; for, as to that portion as well as other parts appealed from, I am apprehensive the appeal operates as a stay by virtue of the 86 § section of the statute relating to appeals. At the same time, I certainly think it ought not to have the effect of delaying Mr. Speck in the recovery of his mortgage debt; but still I see no other course for him to take, except that of ap*621plying to the chancellor to dismiss the appeal so far as it stands in the way of a sale for his benefit.